In an action to recover damages, inter alia, for extreme emotional distress, the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (Donovan, J.), entered December 4, 1992, as dismissed their second cause of action for failure to state a cause of action, and the defendants cross-appeal from so much of the same order as dismissed the counterclaim of the defendant Cresthaven Sponsoring Corp. for attorneys’ fees, and denied that branch of their cross motion which was to dismiss the first cause of action.
Ordered that the plaintiffs’ appeal is withdrawn; and it is further,
*681Ordered that the appeal from so much of the order as denied that branch of their cross motion which was to dismiss the first cause of action is dismissed as academic; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from by the defendants; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
We reject the defendants’ contention that the court erred in dismissing the counterclaim of the defendant Cresthaven Sponsoring Corp. for attorneys’ fees. The alleged basis for attorney’s fees, contained in the language in the lease between the parties, is inapplicable to the situation at bar.
In an order dated August 31, 1993, the Supreme Court dismissed the plaintiffs’ remaining causes of action. Accordingly, the defendants’ remaining contentions are academic. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.